Exhibit 10.6

 

AMENDED AND RESTATED INVESTMENT AGREEMENT

 

THIS AMENDED AND RESTATED INVESTMENT AGREEMENT, dated May 29, 2015 (this
“Agreement”), is entered into by and between Liberty Broadband Corporation, a
Delaware corporation (the “Company”), and Quantum Partners LP, a Cayman Islands
exempted limited partnership (the “Purchaser”), and amends and restates in its
entirety that certain Investment Agreement, dated as of May 24, 2015 (the
“Original Investment Agreement”), by and between the Company and the Purchaser. 
Certain terms used in this Agreement are used as defined in Section 11.15.

 

RECITALS

 

WHEREAS, the parties hereto have entered into the Original Investment Agreement;

 

WHEREAS, the parties hereto desire to amend and restate the Original Investment
Agreement;

 

WHEREAS, subject to the terms and conditions of this Agreement, Purchaser
desires to purchase, and the Company desires to issue and sell to Purchaser,
shares of Company Stock, for an aggregate purchase price of Five Hundred Million
Dollars ($500,000,000.00) (the “Initial Purchase Price”);

 

WHEREAS, Charter Communications, Inc., a Delaware corporation (“Charter”), has
entered into an Agreement and Plan of Mergers, dated May 23, 2015 (the “Mergers
Agreement”), with Time Warner Cable Inc., a Delaware corporation (“Target”),
pursuant to which (i) CCH I, LLC, a Delaware limited liability company and a
wholly owned subsidiary of Charter (“New Charter”), will be converted into a
Delaware corporation in accordance with Section 265 of the General Corporation
Law of the State of Delaware and Section 216 of the Limited Liability Company
Act of the State of Delaware, (ii) a newly formed merger subsidiary will merge
with and into Target (the “First Company Merger”), with Target as the surviving
corporation in the First Company Merger, (iii) immediately following the First
Company Merger, Target will be merged with and into a newly formed merger
subsidiary (the “Second Company Merger”), with such merger subsidiary as the
surviving company in the Second Company Merger and (iv) immediately following
the consummation of the Second Company Merger, Charter shall be merged with and
into a newly formed merger subsidiary and indirect wholly owned subsidiary of
New Charter (“Merger Subsidiary”), with Merger Subsidiary surviving as an
indirect wholly owned subsidiary of New Charter;

 

WHEREAS, the Company has entered into an Investment Agreement with Charter and
New Charter, dated May 23, 2015 (the “Charter Investment Agreement”), pursuant
to which New Charter will issue and sell to the Company, and the Company will
purchase, shares of New Charter’s Class A common stock, par value $0.001 per
share, for a purchase price set forth in such agreement (the “New Charter
Investment”);

 

WHEREAS, the Company has entered into one or more Other Investment Agreements
with certain other equity financing sources providing for the issuance and sale
by the Company to such other equity financing sources of shares of Company
Stock, with the aggregate purchase

 

--------------------------------------------------------------------------------


 

price under such agreements (the “Other Investment Agreements Aggregate Purchase
Price”) to be utilized for the New Charter Investment; and

 

WHEREAS, the Board of Directors of the Company or a duly authorized committee
thereof has determined that it is in the best interests of the Company and its
stockholders to enter into this Agreement and consummate the transactions
contemplated hereby.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and for the mutual promises
contained in this Agreement and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be bound, the
parties hereby agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE OF PURCHASED SHARES

 

SECTION 1.1         Purchase and Sale of the Purchased Shares.

 

(a)         Upon the terms and subject to the conditions set forth herein, at
the Closing, Purchaser shall subscribe for and purchase, and the Company shall
issue and sell to Purchaser, the Purchased Shares, free and clear of any Lien
(other than any restrictions created by Purchaser, and any restrictions on
transfer arising under the Securities Act and state securities Laws).

 

(b)         The closing of the purchase of the Purchased Shares (the “Closing”)
shall take place on the Closing Date after the satisfaction or, subject to
applicable Law, waiver of the conditions set forth in Articles V and VI hereof
(other than those conditions that by their terms are to be satisfied at the
Closing, but subject to the satisfaction of those conditions), or on such other
date as the Purchaser and the Company may mutually agree.  The Closing shall be
held at the offices of Baker Botts L.L.P., 30 Rockefeller Plaza, New York, New
York 10112, at 9:00 a.m., New York City time, on the Closing Date, or at such
place and time as the Purchaser and the Company shall agree.

 

(c)          Two (2) Business Days prior to the Closing Date, the Company shall
deliver to Purchaser a statement setting forth the wire transfer instructions
for delivery of the Purchase Price.

 

(d)         At the Closing the Company shall (i) issue and deliver to Purchaser
(as provided in Section 1.1(e) below) the Purchased Shares, upon payment of the
Purchase Price by wire transfer of immediately available funds on the Closing
Date and (ii) unless the Company has timely delivered a No-FIRPTA Notice,
deliver a certificate of the Company (a “FIRPTA Certificate”), duly executed by
an officer of the Company, representing that it is not a United States real
property holding corporation, as defined in Internal Revenue Code section
897(c)(2) (“USRPHC”), and it has no plan or intention to become a USRPHC.

 

2

--------------------------------------------------------------------------------


 

(e)          Purchaser’s Purchased Shares shall be delivered by the Company to
Purchaser on the Closing Date, against payment of the Purchase Price, in
uncertificated form through the Direct Registration System (the “Book-Entry
System”) of Computershare Inc., the Company’s transfer agent for the Series C
Common Stock (“Computershare”).  The Company shall cause Purchaser to receive on
the Closing Date a written confirmation from Computershare of the restricted
book position created through the Book-Entry System for the account of Purchaser
(a “Restricted Book Position”), setting forth the Purchased Shares issued in the
name of Purchaser.

ARTICLE II

 

PROXY MATERIALS AND STOCKHOLDERS MEETING

 

SECTION 2.1         Proxy Statement.

 

(a)         Reasonably promptly after the date hereof, the Company shall prepare
and file with the SEC a proxy statement on Schedule 14A for a special meeting of
its stockholders (as amended or supplemented, the “Proxy Statement”).  The
Company shall include in the Proxy Statement a solicitation relating to the
approval, for purposes of Rule 5635(a) of the NASDAQ Stock Market Rules, of the
issuance of the shares of Series C Common Stock as contemplated hereby to
Purchaser and other equity providers under the Other Investment Agreements (the
“Stockholder Approval”).  Prior to filing the Proxy Statement or any amendment
or supplement thereto, the Company shall provide Purchaser with reasonable
opportunity to review and comment on such proposed filing solely with respect to
the Stockholder Approval and any information relating to Purchaser.  If at any
time prior to the Closing Date, any information should be discovered by any
party hereto that should be set forth in an amendment or supplement to the Proxy
Statement so that the Proxy Statement would not include any misstatement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, the party that discovers such
information shall promptly notify the other parties hereto and, to the extent
required by applicable Law, an appropriate amendment or supplement describing
such information shall be promptly filed by the Company with the SEC and, to the
extent required by applicable Law, disseminated by the Company to the
stockholders of the Company.

 

(b)         The Company shall promptly notify Purchaser of the receipt of any
comments from the SEC or the staff of the SEC and of any request by the SEC or
the staff of the SEC for amendments or supplements to the Proxy Statement or for
additional information and Purchaser and its counsel shall be given a reasonable
opportunity to review and comment on any such amendment or supplements, and any
related communications (including any responses to any comments of the SEC)
prior to filing such documents or communications with the SEC.  The Company
shall supply Purchaser with copies of all correspondence between it or any of
its representatives, on the one hand, and the SEC or the staff of the SEC, on
the other hand, with respect to the Proxy Statement.

 

(c)          The Company shall mail the Proxy Statement to the holders of its
Series A common stock, par value $0.01 per share (the “Series A Common Stock”),
and Series B

 

3

--------------------------------------------------------------------------------


 

common stock, par value $0.01 per share (the “Series B Common Stock”), and the
Series C Common Stock (together with the Series A Common Stock and the Series B
Common Stock, the “Common Stock”) as promptly as practicable after the SEC’s
review of the Proxy Statement is completed.

 

SECTION 2.2         Stockholders Meeting.  The Company shall, as promptly as
practicable after the SEC’s review of the Proxy Statement is completed, duly
call, give notice of, convene and hold a special meeting of its stockholders
(the “Stockholders Meeting”).  A proposal relating to the approval, for purposes
of Rule 5635(a) of the NASDAQ Stock Market Rules, of the issuance of the shares
of Series C Common Stock as contemplated hereby to Purchaser and the equity
providers under the Other Investment Agreements shall be presented to the
stockholders of the Company at the Stockholders Meeting for approval.  Subject
to the fiduciary duties of the Company’s directors under Delaware Law as
determined by a majority of such directors after consultation with its outside
legal counsel, the Board of Directors of the Company will recommend that the
stockholders of the Company’s Series A Common Stock and Series B Common Stock
vote at the Stockholders Meeting in favor of such proposal, and the Company will
use reasonable best efforts to solicit from such stockholders proxies in favor
of such proposal.  It is understood and agreed that if a Vote Failure Event
occurs, Purchaser shall, in lieu of acquiring the applicable number of shares of
Series C Common Stock under this Agreement, instead acquire shares of Series C
Common Stock and/or Preferred Stock on the terms and subject to the conditions
contained herein.

 

SECTION 2.3         Publicity.  This Agreement and the identity of Purchaser and
its Affiliates (including the Soros Affiliates) shall be treated as confidential
and this Agreement and the identity of Purchaser and its Affiliates (including
the Soros Affiliates) shall not be used, circulated, quoted or otherwise
referred to in any document except with the prior written consent of Purchaser;
provided, that any party hereto or the Company may disclose the existence and
terms of this Agreement to its directors, officers, advisors, employees,
accountants and other representatives (provided that such party shall ensure
that such directors, officers, advisors, employees, accountants and other
representatives maintain the confidentiality of such information on terms
substantially identical to the terms contained in this Section 2.3). No press
release or public announcement concerning this Agreement or the transactions
contemplated hereby will be issued (x) by Purchaser or any of its Affiliates,
without the prior consent of the Company, or (y) by the Company or any of its
Affiliates, except, in each case, as such release, filing or announcement may be
required by applicable Law or the rules of, or listing agreement with, any
national securities exchange on which the securities of such Person or any of
its Affiliates are listed or traded, in which case, the Person required to make
the release, filing or announcement will, to the extent practicable, allow the
other party reasonable time to comment on such release or announcement in
advance of such issuance.  Notwithstanding the foregoing, the Company
acknowledges that the identity of Purchaser and its Affiliates (including the
Soros Affiliates) shall not be disclosed in any press release or public
announcement issued in connection with the execution of this Agreement, the
Other Investment Agreement or the Mergers Agreement, or in any Current Report on
Form 8-K filed in connection therewith.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III



REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

SECTION 3.1         Representations and Warranties of the Company.  The Company
hereby represents and warrants to Purchaser that:

 

(a)         The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.  The
Company has all requisite corporate power and authority to own or lease all of
its properties and assets and to carry on its business as presently conducted
and to execute and deliver this Agreement, and to perform its obligations
hereunder and to consummate the transactions contemplated hereby.  The execution
and delivery by the Company of this Agreement and the consummation by the
Company of the transactions contemplated hereby have been duly authorized and
approved by all necessary corporate action and no other corporate proceedings on
the part of the Company are necessary to authorize the execution, delivery and
performance by the Company of this Agreement or the consummation by the Company
of the transactions contemplated hereby.  This Agreement has been duly executed
and delivered by the Company and, assuming due authorization, execution and
delivery hereof by Purchaser, such agreement constitutes a legal, valid and
binding obligation of the Company, enforceable in accordance with its terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
Laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.

 

(b)         The only vote of the holders of any class or series of capital stock
of the Company required to approve the issuance of the shares of Series C Common
Stock contemplated hereby is the approval of the Stockholder Approval by a
majority of the aggregate voting power represented by the shares of Series A
Common Stock and Series B Common Stock present and entitled to vote at the
Stockholders Meeting or any adjournment or postponement thereof.  No other
approval of the stockholders of the Company is required to consummate any of the
transactions contemplated hereby, including any issuance of Preferred Stock if a
Vote Failure Event occurs.

 

(c)          The Purchased Shares will be duly authorized, validly issued, fully
paid and non-assessable and will have the terms and conditions and entitle the
holders thereof to the rights set forth in this Agreement or in the certificate
of incorporation of the Company, as applicable.  The Purchased Shares will not
be issued in violation of any preemptive rights or any rights of first offer,
first refusal, tag-along rights or other similar rights or restrictions in favor
of any other person, and Purchaser will acquire the Purchased Shares free and
clear of any Lien (other than any restrictions created by Purchaser, and any
restrictions on transfer arising under the Securities Act and state securities
Laws).

 

(d)         The execution and delivery by the Company of this Agreement, the
issue and sale of the Purchased Shares and the compliance by the Company with
all of the provisions of this Agreement and the consummation of the transactions
herein contemplated will not conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under (with or
without notice or lapse of time, or both) under, or give

 

5

--------------------------------------------------------------------------------


 

rise to a right of termination, cancelation or acceleration of any obligation or
to the loss of a benefit under, or result in the creation of any Lien upon any
of the properties or assets of the Company or any of its Subsidiaries under any
provision of (i) any indenture, mortgage, deed of trust, loan agreement,
license, lease, note, debenture, bond or other agreement, arrangement,
understanding or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) any provisions of the Restated Certificate of Incorporation of the
Company or the Bylaws of the Company or (iii) assuming the accuracy of, and
Purchaser’s compliance with, the representations, warranties and agreements of
Purchaser herein, any Law or statute or any order, rule or regulation of any
Governmental Entity having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation, Lien or
default that would not, individually or in the aggregate, reasonably be expected
to (x) prevent or materially impair or delay the performance by the Company of
its obligations under this Agreement or the consummation of the transactions
contemplated hereby, or (y) impair Purchaser’s full rights of ownership to the
Purchased Shares; and no notice to, declaration or filing with, review by, or
consent, approval, authorization, order, waiver, registration or qualification
of or with any such Governmental Entity is required for the issue and sale of
the Purchased Shares or the consummation by the Company of the transactions
contemplated by this Agreement.

 

(e)          The forms, reports, statements, schedules and other materials the
Company was required to file with the SEC pursuant to the Exchange Act or other
federal securities Laws since October 24, 2014 (the “Exchange Act Reports”),
when they were filed with the SEC, conformed in all material respects to the
applicable requirements of the Exchange Act and the applicable rules and
regulations of the SEC thereunder; and no such documents were filed with the SEC
since the SEC’s close of business on the Business Day immediately prior to the
date of this Agreement.  The Exchange Act Reports did not, as of their
respective dates, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  The
Company has filed all Exchange Act Reports required to be filed by the Company
pursuant to the Exchange Act since January 1, 2014.

 

(f)           None of the information contained in the Proxy Statement will at
the time of the mailing of the Proxy Statement to the stockholders of the
Company, at the time of any amendments thereof or supplements thereto and at the
time of the Stockholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that no representation is
made by the Company with respect to statements made or incorporated by reference
therein based on information supplied in writing by Purchaser or any of its
Affiliates expressly for inclusion in the Proxy Statement.  The Proxy Statement
will comply as to form in all material respects with the Exchange Act.

 

6

--------------------------------------------------------------------------------


 

(g)          As of the date hereof, there is no action, suit, investigation or
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any of its Affiliates that questions the validity of this Agreement,
the transactions contemplated hereby, the Purchased Shares or any action to be
taken by the Company pursuant hereto, which could reasonably be expected to
(i) prevent or materially impair or delay the performance by the Company of its
obligations under this Agreement or the consummation of the transactions
contemplated hereby, or (ii) impair Purchaser’s full rights of ownership to the
Purchased Shares.

 

(h)         Assuming the accuracy of, and Purchaser’s compliance with, the
representations, warranties and agreements of Purchaser herein, no registration
under the Securities Act of the offer and sale of the Purchased Shares in
accordance with the terms of this Agreement is required.

 

SECTION 3.2         Representations and Warranties of Purchaser.  Purchaser
hereby represents and warrants to the Company (as to itself) that:

 

(a)         Purchaser has been duly organized and is validly existing as an
exempted limited partnership in good standing (to the extent such concept exists
in the relevant jurisdiction) under the Laws of the jurisdiction of its
formation.  Purchaser has all requisite organizational power and authority to
execute and deliver this Agreement, and to perform its obligations hereunder and
to consummate the transactions contemplated hereby.  The execution and delivery
by Purchaser of this Agreement and the consummation by Purchaser of the
transactions contemplated hereby have been duly authorized and approved by all
necessary organizational action and no other organizational proceedings on the
part of Purchaser are necessary to authorize the execution, delivery and
performance by Purchaser of this Agreement or the consummation by Purchaser of
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Purchaser and, assuming due authorization, execution and delivery
hereof by the Company, such agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable in accordance with its terms, subject, as
to enforcement, to bankruptcy, insolvency, reorganization and other Laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

(b)         The execution and delivery by Purchaser of this Agreement and
Purchaser’s compliance with all of the provisions of this Agreement and the
consummation of the transactions herein contemplated will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under (with or without notice or lapse of time, or both),
or give rise to a right of termination, cancelation or acceleration of any
obligation or to the loss of a benefit under, or result in the creation of any
Lien upon any of the properties or assets of the Purchaser under (i) any
indenture, mortgage, deed of trust, loan agreement, license, lease, note,
debenture, bond or other agreement, arrangement, understanding or instrument to
which it or any of its subsidiaries is a party or by which it or any of its
subsidiaries is bound or to which any of its or its subsidiaries’ property or
assets is subject, (ii) any provisions of Purchaser’s organizational documents
or (iii) assuming the accuracy of, and Company’s compliance with, the
representations, warranties and agreements of the Company herein, any Law or
statute or any order, rule or

 

7

--------------------------------------------------------------------------------


 

regulation of any Governmental Entity having jurisdiction over it or any of its
subsidiaries or any of their properties, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation, Lien or default that
would not, individually or in the aggregate, reasonably be expected to prevent
or materially impair or delay the performance by Purchaser of its obligations
under this Agreement or the consummation of the transactions contemplated
hereby; and no notice to, declaration or filing with, review by, or consent,
approval, authorization, order, waiver, registration or qualification of or with
any such Governmental Entity is required for the consummation by Purchaser of
the transactions contemplated by this Agreement.

 

(c)          None of the information supplied in writing by Purchaser or any of
its Affiliates expressly for inclusion in the Proxy Statement will at the time
of the mailing of the Proxy Statement to the stockholders of the Company and at
the time of the Stockholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

(d)         Purchaser (i) is an “accredited investor” (as such term is defined
in Rule 501 of Regulation D promulgated under the Securities Act),
(ii) understands that the offer and sale of the Purchased Shares pursuant to
this Agreement is intended to be exempt from the prospectus delivery and
registration requirements under the Securities Act and that any transaction
advice of a Restricted Book Position (and the related records of Computershare)
will bear the legend set forth in Section 4.1 hereof, (iii) has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of its investment in the Purchased Shares,
(iv) is acquiring the Purchased Shares for its own account, for investment and
not with a view to the public for resale or distribution thereof in violation of
any federal, state or foreign securities Law, (v) understands that the Purchased
Shares will be offered and sold in a transaction exempt from the registration or
qualification requirements of the Securities Act and applicable state securities
Laws, and that such securities must be held indefinitely unless a subsequent
disposition thereof is registered or qualified under the Securities Act and
applicable state securities Laws or is exempt from such registration or
qualification and (vi) is capable of bearing the economic risk of (A) an
investment in the Purchased Shares and (B) a total loss in respect of such
investment.

 

(e)          Purchaser will have on the Closing Date sufficient funds to
purchase the Purchased Shares.

 

ARTICLE IV

 

RESTRICTIONS ON TRANSFER; COMPLIANCE WITH SECURITIES ACT

 

SECTION 4.1         Restrictive Legend.  Any transaction advice from
Computershare (or any successor transfer agent) with respect to a Restricted
Book Position, including as to any securities issued in respect of Purchased
Shares upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, shall bear a legend or notation in

 

8

--------------------------------------------------------------------------------


 

substantially the following form (in addition to any legends or notations
required under applicable state securities Laws):

 

“THE SECURITIES SHOWN ON THIS REPORT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND, UNLESS SO REGISTERED, THEY MAY NOT BE SOLD, OFFERED FOR SALE,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.”

Purchaser consents to the Company giving instructions to its transfer agent
which implement the restrictions on transfer established in this Article.

ARTICLE V

 

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO ISSUE THE PURCHASED
SHARES

 

The obligations of the Company to issue the Purchased Shares to Purchaser and
consummate the transactions contemplated by Article I of this Agreement on the
Closing Date with respect to Purchaser shall be subject to the satisfaction or
waiver at the Closing by the Company of the following conditions:

 

SECTION 5.1         Representations and Warranties; Covenants and Agreements.

 

(a)         The representations and warranties of Purchaser contained in this
Agreement and in any certificate or document executed and delivered by Purchaser
pursuant to this Agreement, in each case, without giving effect to any
limitation as to materiality set forth herein or therein, shall be true and
accurate in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, except for those
representations and warranties which address matters only as of a particular
date, which representations and warranties, without giving effect to any
limitation as to materiality set forth herein or therein, shall have been true
and correct in all material respects as of such particular date, and the Company
shall have received a certificate, dated the Closing Date, signed by Purchaser
to such effect.

 

(b)         Purchaser shall have performed and complied in all material respects
with all covenants and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date and the Company shall
have received a certificate, dated the Closing Date, signed by Purchaser to such
effect.

 

9

--------------------------------------------------------------------------------


 

SECTION 5.2         Illegality.  There shall not be in effect any Law, statute,
rule, regulation or order of any Governmental Entity that prohibits or makes
illegal the transactions contemplated by Article I of this Agreement.

 

SECTION 5.3         Litigation.  There shall be no litigation pending or
threatened by any Governmental Entity that seeks to enjoin, restrain or prohibit
the consummation of the transactions contemplated by Article I of this
Agreement.

 

SECTION 5.4         Payment for the Purchased Shares.  Purchaser shall have made
payment of the Purchase Price for the Purchased Shares, as provided herein.

 

SECTION 5.5         The Mergers Agreement.  Each condition set forth in Sections
9.01, 9.02 and 9.03 of the Mergers Agreement to the obligations of each of the
parties to the Mergers Agreement to effect the transactions contemplated by the
Mergers Agreement at the closing thereof has been satisfied or is capable of
being satisfied at the closing of the Mergers Agreement and the closing of the
transactions contemplated by the Mergers Agreement shall have occurred.

 

SECTION 5.6         Charter Investment Agreement.  The closing of the
transactions contemplated by the Charter Investment Agreement shall have
occurred.

ARTICLE VI

 

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER TO PURCHASE THE PURCHASED
SHARES

 

The obligations of Purchaser to purchase the Purchased Shares from the Company
and consummate the transactions contemplated by Article I of this Agreement on
the Closing Date shall be subject to the satisfaction or waiver at the Closing
by Purchaser of the following conditions:

 

SECTION 6.1         Representations and Warranties; Covenants and Agreements.

 

(a)         The representations and warranties of the Company contained in this
Agreement and in any certificate or document executed and delivered by the
Company pursuant to this Agreement, in each case, without giving effect to any
limitation as to materiality set forth herein or therein, shall be true and
accurate in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date, except for those
representations and warranties which address matters only as of a particular
date, which representations and warranties shall, without giving effect to any
limitation as to materiality set forth herein or therein, have been true and
correct in all material respects as of such particular date, and Purchaser shall
have received a certificate, dated the Closing Date, signed by the Company to
such effect.

 

(b)         The Company shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by the Company on or prior to the Closing Date and
Purchaser shall have received a certificate, dated the Closing Date, signed by
the Company to such effect.

 

10

--------------------------------------------------------------------------------


 

SECTION 6.2              No Material Adverse Change.  No event, circumstance,
change or effect shall have occurred which has had or would be reasonably
expected to have a Material Adverse Effect.

 

SECTION 6.3              Illegality.  There shall not be in effect any Law,
statute, rule, regulation or order of any Governmental Entity that prohibits or
makes illegal the transactions contemplated by Article I of this Agreement.

 

SECTION 6.4              Litigation. There shall be no litigation pending or
threatened by any Governmental Entity that seeks to enjoin, restrain or prohibit
the consummation of the transactions contemplated by Article I of this
Agreement.

 

SECTION 6.5              Delivery of the Purchased Shares.  The Company shall
have delivered or caused to be delivered to Purchaser the Purchased Shares, as
provided in Article I of this Agreement.

 

SECTION 6.6              The Mergers Agreement.  The closing of the transactions
contemplated by the Mergers Agreement shall have occurred.

 

SECTION 6.7              Charter Investment Agreement.  The closing of the
transactions contemplated by the Charter Investment Agreement shall have
occurred.

 

ARTICLE VII

 

TERMINATION

 

SECTION 7.1              Termination of Agreement.  This Agreement may be
terminated prior to the Closing as follows:

 

(a)          by mutual written consent of the Company and Purchaser;

 

(b)         by the Company if a breach of any representation or warranty or
failure to perform any covenant or agreement on the part of Purchaser set forth
in this Agreement shall have occurred that would cause any of the conditions to
Closing set forth in Article V not to be satisfied (or capable of being
satisfied) at the Closing;

 

(c)          by Purchaser or the Company if there shall be in effect a final
non-appealable order of a Governmental Entity of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions between Purchaser and the Company contemplated by Article I hereof;
it being agreed that the parties hereto shall promptly appeal any adverse
determination which is not non-appealable (and pursue such appeal with
reasonable diligence);

 

(d)         by Purchaser by delivering written notice of such termination within
fifteen (15) days following the occurrence of a Modification Event;

 

11

--------------------------------------------------------------------------------


 

(e)          by Purchaser or the Company if the Closing Date shall not have
occurred on or before the second anniversary of the Mergers Agreement (the
“Termination Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 7.1(e) shall not be available to the party
seeking to terminate if any action of such party or the failure of such party to
perform any of its obligations under this Agreement required to be performed at
or prior to the Closing Date has been the primary cause of the failure of the
Closing Date to occur on or before the Termination Date and such action or
failure to perform constitutes a breach of this Agreement;

 

(f)            by Purchaser upon the enactment or entry of any order (whether
preliminary or permanent but not a temporary restraining order) by any federal,
state or local court or other Governmental Entity of competent jurisdiction in
connection with any litigation, action, suit, hearing or adversarial proceeding
(whether civil, criminal or administrative) by the Company or any of its
Affiliates against Purchaser or any Related Party (as defined below) thereof
relating to this Agreement, the Mergers Agreement, the New Charter Investment or
any of the transactions contemplated hereby or thereby; or

 

(g)         the termination of the Mergers Agreement in accordance with its
terms.

 

SECTION 7.2              Effect of Termination.  In the event of termination of
this Agreement as provided in Section 7.1, written notice thereof shall be given
to the other parties, the rights and obligations of the parties as to which such
termination is effective under this Agreement (to the extent any such rights and
obligations remain unsatisfied as of such date) shall become null and void, and
the purchase of the Purchased Shares by the Purchaser hereunder shall be
abandoned, without further action by Purchaser or the Company.  In the event
that this Agreement is terminated as provided herein, then each of the parties
as to which such termination is effective shall be relieved of their duties and
obligations with respect to the purchase of the Purchased Shares by the
Purchaser arising under this Agreement after the date of such termination and
such termination shall be without Liability to Purchaser or the Company;
provided, however, that nothing in this Section 7.2 shall relieve Purchaser or
the Company of any Liability for a breach of this Agreement.

 

ARTICLE VIII

 

COVENANTS

 

SECTION 8.1              Non-Reliance.  Purchaser acknowledges and agrees that:
(i) the Company and its Affiliates and their respective directors, officers,
employees, partners, members, shareholders and agents (collectively, the
“Company Affiliates”) may be, and Purchaser is proceeding on the assumption that
the Company Affiliates are, in possession of material, non-public information
concerning the Company and its Affiliates (the “Information”), which is not or
may not be known to Purchaser; (ii) no Company Affiliate has made, and Purchaser
disclaims the existence of or its reliance on, any representation by a Company
Affiliate concerning the Company or the transactions contemplated hereby (except
for the representations and warranties set forth in this Agreement);
(iii) except for the representations and warranties set forth in this Agreement,
Purchaser is not relying on any disclosure or non-disclosure of the Information
made or not made, or the completeness thereof, in connection with or arising out
of the transactions

 

12

--------------------------------------------------------------------------------


 

contemplated hereby, and therefore has no claims against any Company Affiliate
with respect thereto; (iv) if any such claim may exist, Purchaser, recognizing
its disclaimer of reliance and the Company’s reliance on such disclaimer as a
condition to entering into this Agreement and the transactions contemplated
hereby, covenants and agrees not to assert it against any Company Affiliate; and
(v) the Company shall have no Liability, and Purchaser waives and releases any
such claim that it might have against any Company Affiliate, whether under
applicable securities Law or otherwise, based on a Company Affiliate’s
knowledge, possession or non-disclosure to Purchaser of the Information.

 

SECTION 8.2              Reasonable Best Efforts.  Each party hereto shall
cooperate with the other parties and use its respective reasonable best efforts
to promptly take, or cause to be taken, all actions, and do, or cause to be
done, all things, necessary, proper or advisable to cause the conditions to
Closing to be satisfied as promptly as practicable and to consummate and make
effective, in the most expeditious manner practicable, the transactions and
perform the covenants contemplated by this Agreement.

 

SECTION 8.3              Other Rights.  The Company agrees that in the event the
Company enters into any Other Investment Agreement, the economic and other
material terms of such agreement, taken as a whole, shall be the same as, or
less favorable to, the equity financing source party to the Other Investment
Agreement, compared to the economic and other material terms, taken as a whole,
granted to Purchaser pursuant to this Agreement.

 

SECTION 8.4              Use of Proceeds.  The Company shall use the proceeds of
the Purchase Price for the New Charter Investment.

 

SECTION 8.5              Commitment Reduction Election.(a)                 The
Company shall provide notice promptly to Purchaser of its determination to
effect a Commitment Reduction Election, but in no event later than the ninetieth
(90th) day prior to the Company’s good faith estimate of the Closing Date.

 

(b)         If the Company elects to effect a Commitment Reduction Election,
Purchaser’s Initial Purchase Price shall be reduced by an amount equal to the
product obtained by multiplying (x) the Commitment Reduction Amount by (y) a
fraction with (i) the numerator equal to the Initial Purchase Price and (ii) the
denominator equal to the Initial Commitment Amount (such Initial Purchase Price,
as reduced pursuant to this Section 8.5, the “Purchase Price”).

 

(c)          If the Company does not elect to effect a Commitment Reduction
Election, the Initial Purchase Price shall be the “Purchase Price”.

 

SECTION 8.6              FIRPTA Representation.  At least fifteen (15) Business
Days prior to the Closing Date, the Company will give notice to the Purchaser if
the Company will not be able to deliver the FIRPTA Certificate at Closing (the
“No-FIRPTA Notice”).  If the Company gives the Purchaser a No-FIRPTA Notice, the
Purchaser may elect, by written notice to the Company at least five (5) Business
Days prior to the Closing Date, to reduce the number of Purchased Shares
acquired at the Closing to the largest number of Purchased Shares that will
result in no portion of the Purchased Shares being treated as a “United States
real property interest” within the meaning

 

13

--------------------------------------------------------------------------------


 

of Internal Revenue Code section 897(c) and the Treasury regulations promulgated
thereunder on the date of the Closing, and the Purchase Price shall be
correspondingly reduced.

 

SECTION 8.7              Modification Event.  Promptly following the occurrence
of a Modification Event, the Company shall provide written notice thereof to
Purchaser.

ARTICLE IX

 

REGISTRATION RIGHTS

 

SECTION 9.1              Registration Rights. As a material condition to
Purchaser entering into this Agreement, the Company has agreed to grant to
Purchaser certain registration rights with respect to the shares of Series C
Common Stock.  On the Closing Date, Purchaser and the Company shall enter into a
registration rights agreement to provide Purchaser with the registration rights
set forth on Schedule I hereto and with such other customary terms and
conditions that are reasonably acceptable to the Company and Purchaser.

 

ARTICLE X

 

INDEMNIFICATION

 

SECTION 10.1        Indemnification.  The Company agrees to indemnify and hold
harmless Purchaser and each of its members, directors, limited and general
partners, managers, officers, employees and controlling persons, and each of
their respective successors and assigns (including, for the avoidance of doubt,
the Soros Affiliates) (collectively, the “Indemnified Persons” and each
individually, an “Indemnified Person”) from and against any and all losses,
claims, damages, demands and liabilities, joint or several, or actions or
proceedings in respect thereof, brought by or against any person (collectively,
“Losses”), relating to or arising out of any pending or threatened Action
brought by or on behalf of the shareholders of the Target, the Company or
Charter (each such Action, a “Shareholder Action”).  Except as provided in
Section 10.2 below, the Company agrees to reimburse each Indemnified Person
promptly upon request for all reasonable and documented costs and expenses
(including reasonable and documented fees, disbursements and other charges of
legal counsel) as they are incurred in connection with investigating, preparing
for, defending (including, with the Company’s prior consent, counterclaims and
impleading third parties) against or providing evidence in, any pending or
threatened Shareholder Action (whether or not the Purchaser or any other
Indemnified Person is a named party or witness, and whether or not any liability
to any person results therefrom), including in connection with enforcing the
terms hereof.

 

SECTION 10.2        Limitations.  Notwithstanding the foregoing, the Company
shall have no obligation to indemnify, hold harmless or promptly reimburse any
Indemnified Person under this Agreement or other obligation to any Indemnified
Person in respect of any Losses to the extent that such Losses are finally
judicially determined to have resulted from the material breach of this
Agreement of or by any Indemnified Person.  In the event that it is determined
that an Indemnified Person materially breached this Agreement, such Indemnified
Person shall be obligated to reimburse the Company for any amounts

 

14

--------------------------------------------------------------------------------


 

previously paid by the Company or on behalf of such Indemnified Person.  In case
any proceeding shall be instituted in respect of which an Indemnified Person may
seek indemnification, such Indemnified Person shall promptly notify the Company
in writing, but the failure to so notify the Company will not relieve it from
any Liability which it may have hereunder or otherwise, except to the extent
such failure materially prejudices the Company’s rights with respect to such
proceeding.

 

SECTION 10.3        Defense of Third-Party Claims

 

(a)          Subject to the provisions hereof, the Company on behalf of the
Indemnified Party shall have the right, by providing written notice to the
Indemnified Party, to elect to defend and control the defense of any litigation
that is instituted or claim or demand that is asserted by any third party in
respect of which indemnification may be sought under this Article 10 (a “Third
Party Claim”), the costs and expenses incurred by the Company in connection with
such defense (including attorneys’ fees, other professionals’ and experts’ fees
and court or arbitration costs) shall be paid by the Company.  If the Company
does not assume the defense of any such Third-Party Claim, the Indemnified Party
may defend, or assume control of the defense of, any Third-Party Claim against
the Company.  The Indemnified Party (unless itself controlling the Third-Party
Claim in accordance with this Section 10.3(a)) may participate, through counsel
of its own choice and, except as provided herein, at its own expense, in the
defense of any Third-Party Claim.

 

(b)         Any party controlling the defense of any Third-Party Claim pursuant
hereto shall: (i) conduct the defense of such Third-Party Claim with reasonable
diligence and keep the other parties reasonably informed of material
developments in the Third-Party Claim at all stages thereof; (ii) as promptly as
reasonably practicable, submit to the other parties copies of all pleadings,
responsive pleadings, motions and other similar legal documents and papers
received or filed in connection therewith; (iii) permit the other parties and
their counsel to confer on the conduct of the defense thereof; and (iv) permit
the other parties and their counsel an opportunity to review all legal papers to
be submitted prior to their submission; provided, however, that, notwithstanding
anything to the contrary in this Agreement, no party shall be required to
disclose any information to the other party or its counsel, accountants or
representatives, if doing so would be reasonably expected to violate any Law to
which such person is subject or could jeopardize (in the reasonable discretion
of the disclosing party) any attorney-client privilege available with respect to
such information.

 

SECTION 10.4        Settlement of Claims.  The Company agrees that it will not,
without the Purchaser’s prior written consent, settle, compromise, consent to
the entry of any judgment in or otherwise seek to terminate any pending or
threatened action, claim, suit, investigation or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
Purchaser or any other Indemnified Person is an actual or potential party
thereto) unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Person from all liability arising out
of such action, claim, suit, investigation or proceeding and does not impose any
monetary or financial obligation on any Indemnified Person or contain any
admission of culpability or liability on the part of any Indemnified Person. 
The Company shall not be required to indemnify the Purchaser for any

 

15

--------------------------------------------------------------------------------


 

amount paid or payable by the Purchaser in the settlement of any action,
proceeding or investigation entered into without the prior written consent of
the Company.  No Indemnified Person seeking indemnification, reimbursement or
contribution under this Agreement will, without the Company’s prior written
consent (which consent shall not be unreasonably withheld or delayed), settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any action, claim, suit, investigation or proceeding referred to
herein.

 

SECTION 10.5                    Contribution.  If the foregoing indemnification
provided for herein is determined to be unavailable to an Indemnified Person for
any reason (other than as specified in Section 10.2 or is insufficient to hold
it harmless in respect of any Losses referred to herein, then, in lieu of
indemnifying such Indemnified Person hereunder, the Company shall contribute to
the amount paid or payable by such Indemnified Person as a result of such Losses
(and expenses related thereto) (i) in such proportion as is appropriate to
reflect the relative benefits to the Company, on the one hand, and to the
Purchaser, on the other hand, with respect to this Agreement or (ii) if the
allocation provided by clause (i) of this paragraph is not available, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of each of the Company and the
Purchaser and any other relevant and equitable considerations.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1        Survival.  The representations and warranties of the parties
contained in this Agreement shall survive the Closing.  All of the covenants or
other agreements of the parties contained in this Agreement shall survive until
fully performed or fulfilled.

 

SECTION 11.2        Notices.  Any notices or other communications required or
permitted under, or otherwise in connection with this Agreement, shall be in
writing and shall be deemed to have been duly given (A) when delivered in
person, (B) upon transmission when sent by facsimile transmission with written
confirmation of receipt, (C) upon transmission by electronic mail (but only if
followed by transmittal of a copy thereof by (x) national overnight courier or
(y) hand delivery with receipt, in each case, for delivery by the second (2nd)
Business Day following such electronic mail), (D) on receipt after dispatch by
registered or certified mail, postage prepaid and addressed, or (E) on the next
Business Day if transmitted by national overnight courier, in each case as
follows:

 

If to the Company:

 

Liberty Broadband Corporation
12300 Liberty Boulevard
Englewood, CO 80112
Attention:                                         Richard N. Baer
Facsimile:

E-mail:

 

16

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.
30 Rockefeller Plaza
New York, NY  10112
Attention:                                         Frederick McGrath

Renee L. Wilm
Facsimile:                                            (212) 259-2500

E-mail:                                                            
frederick.mcgrath@bakerbotts.com

renee.wilm@bakerbotts.com

 

If to Purchaser, to the address set forth on Schedule III hereto,

 

with a copy to:

 

Soros Fund Management LLC

888 Seventh Avenue

New York, New York 10106

Attention:                               Jay A. Schoenfarber, Esq.

Telephone:

Telecopier:

Email:

 

with an additional copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention:                   Serge Benchetrit, Esq.

Adam M. Turteltaub, Esq.

Facsimile:

Email:

 

SECTION 11.3        Governing Law.  This Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware, without giving
effect to any choice of Law or conflict of Law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the Law of any jurisdiction other than the State of Delaware.

 

SECTION 11.4        Jurisdiction and Venue.  The parties hereto hereby
irrevocably submit to the jurisdiction of the Delaware Court of Chancery or, in
the event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in the United States District Court
for the District of Delaware in respect of the interpretation and enforcement of
the provisions of this Agreement and of the documents referred to in this
Agreement, and in respect of the transactions contemplated hereby, and hereby
waive, and agree not to assert, as a

 

17

--------------------------------------------------------------------------------


 

defense in any action, suit or proceeding for the interpretation or enforcement
hereof or of any such document, that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in the
Delaware Court of Chancery, or in the event (but only in the event) that such
court does not have subject matter jurisdiction over such action or proceeding,
in the United States District Court for the District of Delaware, or that this
Agreement or any such document may not be enforced in or by such courts, and the
parties hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in the Delaware Court of Chancery, or
in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, in the United States
District Court for the District of Delaware. The parties hereto hereby consent
to and grant the Delaware Court of Chancery, or in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
action or proceeding, the United States District Court for the District of
Delaware, jurisdiction over the person of such parties and, to the extent
permitted by Law, over the subject matter of such dispute and agree that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 11.2 or in such other manner as may be permitted
by Law shall be valid and sufficient service thereof. EACH OF THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH PARTY ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER
OF SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
ACKNOWLEDGMENTS IN THIS SECTION 11.4.

 

SECTION 11.5        Entire Agreement.  This Agreement, together with the
confidentiality agreement, dated as of May 18, 2015, by and between Soros Fund
Management, LLC and the Company, constitutes the entire agreement between the
parties hereto and supersedes any prior understandings, agreements or
representations by or among the parties hereto, or any of them, written or oral,
in each case, with respect to the subject matter hereof.

 

SECTION 11.6        Assignment.  This Agreement shall be binding upon, shall
inure to the benefit of, and shall be enforceable by the parties hereto and
their respective successors and assigns.  Except as provided below, Purchaser
shall not assign this Agreement, or any rights or obligations hereunder, without
the prior written consent of the Company, and the Company shall not assign this
Agreement, or any rights or obligations hereunder, without the prior written
consent of the Purchaser.  The Purchaser shall be permitted, without the consent
of Company to, assign its rights hereunder to (i) any of Soros Fund Management
LLC (“SFM”), George Soros or any member of George Soros’ family or affiliate of
the foregoing, (ii) any person or entity that is managed (x) by SFM, or (y) by
any person or entity that is an affiliate of SFM or (iii) any person or entity
that is a charitable organization established by George Soros or any of the
members of George Soros’ family (each person or entity referred to in clauses
(i) through (iii), a “Soros Affiliate”); provided, that no such assignment shall
prevent or materially impair or delay the

 

18

--------------------------------------------------------------------------------


 

consummation of the transactions contemplated hereby.  No assignment permitted
pursuant to this Section 11.6 shall relieve Purchaser of its obligations
hereunder except to the extent such obligations are actually fulfilled by such
Soros Affiliate.

 

SECTION 11.7        Counterparts and Signature.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each of the parties
hereto and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.  This Agreement may be executed and
delivered by facsimile or electronic mail transmission.

 

SECTION 11.8        Amendments and Waivers.

 

(a)          No failure or delay on the part of the Company or Purchaser in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.

 

(b)         The provisions of this Agreement may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless consented to in writing by the party against whom it
shall be enforced.

 

SECTION 11.9        Interpretation.  When reference is made in this Agreement to
a Section, such reference shall be to a Section of this Agreement, unless
otherwise indicated.  The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party. 
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa.  Any
reference to any federal, state, local or foreign statute or Law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

SECTION 11.10  No Third-Party Beneficiaries.  This Agreement is not intended,
and shall not be deemed, to confer any rights or remedies upon any person other
than the parties hereto and their respective successors and permitted assigns or
to otherwise create any third-party beneficiary hereto; provided, that the
Related Parties are express third-party beneficiaries of this Agreement with
respect to the provisions in which they are referenced and entitled to enforce
each of the provisions hereof.

 

SECTION 11.11  Fees and Expenses.  All fees and expenses incurred in connection
with the preparation and negotiation of this Agreement and the consummation of
the transactions contemplated by this Agreement shall be paid by the party or
parties, as applicable, incurring such expenses.

 

19

--------------------------------------------------------------------------------


 

SECTION 11.12  Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be completed as originally contemplated to the fullest extent possible.

 

SECTION 11.13  Adjustments.  Without limiting the other provisions of this
Agreement, if at any time after the date of the Original Investment Agreement
and prior to the Closing, the Company pays a dividend in, splits, combines into
a smaller number of shares, or issues by reclassification any shares of the
Company’s Series A Common Stock, Series B Common Stock or Series C Common Stock
(or undertakes any similar act), then the Price Per Share will be appropriately
adjusted to provide to the Purchaser the same economic effect as contemplated by
this Agreement prior to such action, and as so adjusted will, from and after the
date of such event, be the Price Per Share, subject to further adjustment in
accordance with this provision.

 

SECTION 11.14                                                  Equitable
Remedies; Limited Recourse.

 

(a)                                  Neither rescission, set-off nor reformation
of this Agreement shall be available as a remedy to any of the parties hereto. 
The parties hereto agree that irreparable damage would occur in the event any of
the provisions of this Agreement were not to be performed in accordance with the
terms hereof and that the parties shall be entitled, and each party hereby
consents, to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms hereof, without bonds or other security
being required, in addition to any other remedies at Law or in equity.  In the
event that a party institutes any suit or action under this Agreement, including
for specific performance or injunctive relief pursuant to this Section 11.14,
the prevailing party in such proceeding shall be entitled to receive the costs
incurred thereby in conducting the suit or action, including reasonable
attorneys’ fees and expenses.

 

(b)                                 Notwithstanding anything that may be
expressed or implied in this Agreement or any document or instrument delivered
contemporaneously herewith, no person (other than the Company and Purchaser and
their permitted assigns (if any), to the extent provided in, and subject to the
limitations of, this Agreement) shall have any obligation hereunder and,
notwithstanding that the Purchaser or any of its permitted assigns may be a
corporation, partnership or limited liability company, no person shall have any
rights of recovery against, or recourse hereunder or in respect of any oral
representations made or alleged to be made in connection herewith, against, any
former, current and future direct or indirect equityholders, controlling
persons, stockholders, directors, officers, employees, agents, Affiliates,
members, managers, general or limited partners, financing sources, assignees,
successors or predecessors or attorneys or other representatives of Purchaser,
or any of its successors or assigns, or any former, current and future direct or
indirect equityholders, controlling persons, stockholders, directors, officers,
employees, agents, Affiliates, members, managers, general or limited partners,
financing sources, assignees, successors or predecessors or attorneys or other
representatives or successors or assigns of any of the foregoing (each, a
“Related Party” and together, the “Related

 

20

--------------------------------------------------------------------------------


 

Parties”), in each case, other than, for the avoidance of doubt, solely against
Purchaser, to the extent provided in, and subject to the limitations contained
in, this Agreement (collectively, the “Available Remedies”), whether by or
through attempted piercing of the corporate veil, by or through any claim
against any Related Party, by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any applicable Law, it being agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Related Party for any obligations of the
Purchaser under this Agreement or in respect of any oral representations made or
alleged to be made in connection herewith or therewith or for any claim (whether
at law or equity or in tort, contract or otherwise) based on, in respect of, or
by reason of such obligations or their creation (in each case, for the avoidance
of doubt, other than in respect of the Available Remedies solely against
Purchaser). Under no circumstances shall Purchaser (or any of its Related
Parties or assignees) be liable hereunder for any special, incidental,
consequential, indirect or punitive damages to any person, including the
Company, the Company’s equityholders or any of their respective Affiliates in
respect of this Agreement.

 

SECTION 11.15       Certain Definitions.  As used in this Agreement, the
following terms have the meanings ascribed thereto below:

 

“Action” means any action, suit, claim, arbitration, proceeding, litigation,
inquiry, hearing, investigation or adversarial proceeding, by or before any
Governmental Entity.

 

“Affiliate” means any Person that Controls, is Controlled by or is under common
Control with the Person specified.  For purposes of this definition, (i) the
Company shall not be deemed to be an Affiliate of Purchaser or any of its
Affiliates, and none of Purchaser or any of its Affiliates shall be deemed to be
an Affiliate of the Company and (ii) the Company shall be deemed to be an
Affiliate of Charter.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Available Remedies” has the meaning set forth in Section 11.14(b) of this
Agreement.

 

“Book-Entry System” has the meaning set forth in Section 1.1(e) of this
Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by Law
or executive order to close.

 

“Charter” has the meaning set forth in the recitals to this Agreement.

 

“Charter Investment Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Closing” has the meaning set forth in Section 1.1(b) of this Agreement.

 

“Closing Date” means the date of closing of the transactions contemplated by the
Mergers Agreement.

 

21

--------------------------------------------------------------------------------


 

“Commitment Reduction Amount” means, following a Commitment Reduction Election
by the Company, such amount as determined by the Company, in its sole
discretion, which shall not exceed 25% of the Initial Commitment Amount, and
which shall be applied pro rata across Purchaser and all providers of equity
financing in the Other Investment Agreements.

 

“Commitment Reduction Election” means the delivery by the Company of a notice to
the Purchaser that the Company has determined in its sole discretion to obtain a
portion of the financing it needs to complete the New Charter Investment through
the incurrence of indebtedness and other financing sources not related to the
equity of the Company and indicating that the Board of Directors of the Company
has determined in its reasonable judgment that such indebtedness or financing
alternatives, after giving effect to the Commitment Reduction Election provide
the Company with a superior alternative for the Company to the transactions
contemplated hereby without giving effect to the Commitment Reduction Election.

 

“Common Stock” has the meaning set forth in Section 2.1(c) of this Agreement.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Affiliates” has the meaning set forth in Section 8.1 of this Agreement

 

“Company Stock” means shares of Series C Common Stock and, if a Vote Failure
Event occurs, shares of Preferred Stock.

 

“Computershare” has the meaning set forth in Section 1.1(e) of this Agreement.

 

“Control” means the power, directly or indirectly, to direct the management and
policies of a Person, whether by ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder (as in effect on the
date of this Agreement).

 

“Exchange Act Reports” has the meaning set forth in Section 3.1(e) of this
Agreement.

 

“FIRPTA Certificate” has the meaning set forth in Section 1.1(d) of this
Agreement.

 

“First Company Merger” has the meaning set forth in the recitals to this
Agreement.

 

“Governmental Entity” means any United States or foreign (a) federal, state,
local, municipal or other government, (b) governmental or quasi-governmental
entity of any nature (including, without limitation, any governmental agency,
branch, department, official or entity and any court or other tribunal) or
(c) body exercising or entitled to exercise any administrative, self-regulatory,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature, including, without limitation, any arbitral tribunal.

 

“Indemnified Person” has the meaning set forth in Section 10.1 of this
Agreement.

 

“Information” has the meaning set forth in Section 8.1 of this Agreement.

 

22

--------------------------------------------------------------------------------


 

“Initial Commitment Amount” means the sum of (x) the Initial Purchase Price and
(y) the Other Investment Agreements Aggregate Purchase Price.

 

“Initial Purchase Price” has the meaning set forth in the recitals to this
Agreement.

 

“Law” means rule, regulation, statutes, orders, ordinance, guideline, code, or
other legally enforceable requirement, including but not limited to common law,
state, local and federal laws or securities laws and laws of foreign
jurisdictions.

 

“Liability” means any and all debts, liabilities and obligations of any kind or
nature, whether accrued or fixed, absolute or contingent, matured or unmatured,
or determined or determinable.

 

“Lien” means any and all pledges, liens, proxies, claims, charges, security
interests, preemptive rights, voting trusts, voting agreements, options, rights
of first offer or refusal and any other encumbrances whatsoever.

 

“Losses” has the meaning set forth in Section 10.1 of this Agreement.

 

“Material Adverse Effect” means any event, circumstance, change or effect,
individually or in the aggregate, that (i) has a material adverse effect on the
ability of the Company to consummate the transactions contemplated by this
Agreement or (ii) is materially adverse to the business, condition (financial or
otherwise), operations, assets or results of operations of the Company and its
subsidiaries, taken as a whole, except any such event, circumstance, change or
effect, to the extent resulting from:

 

(a)         changes in the financial or securities markets or general economic
or political conditions in the United States or any other market in which the
Company and its Affiliates operate that affect the industries in which the
Company and its Affiliates conduct their business (including changes in interest
rates or the availability of credit financing, changes in exchange rates and any
suspension of trading in securities (whether equity, debt, derivative or hybrid
securities) generally on any securities exchange or over-the-counter-market
operating in the United States or any other market in which the Company or its
Affiliates operate) except to the extent that such changes materially and
disproportionately have a greater adverse impact on the Company and its
subsidiaries, taken as a whole, as compared to the adverse impact such changes
have on the Company’s competitors, but taking into account for purposes of
determining whether a Material Adverse Effect has occurred only the materially
disproportionate portion of the adverse impact,

 

(b)         changes in national or international political conditions, including
any engagement in hostilities or the occurrence of any acts of war, sabotage or
terrorism or natural disasters in the United States occurring after the date of
this Agreement except to the extent that such changes materially and
disproportionately have a greater adverse impact on the Company and its
subsidiaries, taken as a whole, as compared to the adverse impact such changes
have on the Company’s competitors, but taking into account for purposes of
determining whether a Material Adverse Effect has occurred only the materially
disproportionate portion of the adverse impact,

 

23

--------------------------------------------------------------------------------


 

(c)          the announcement of, or entry into, this Agreement, the Mergers
Agreement or the consummation of the transactions contemplated hereby or
thereby,

 

(d)         any failure by the Company and its Affiliates to meet any internal
or published budgets, projections, forecasts or predictions of financial
performance for any period ending on or after the date of this Agreement (it
being understood that the facts or occurrences giving rise or contributing to
such failure that are not otherwise excluded from the definition of a “Material
Adverse Effect” may be taken into account in determining whether there has been
a Material Adverse Effect) or

 

(e)          a change in the trading prices or volume of the Common Stock (it
being understood that the facts or occurrences giving rise or contributing to
such change that are not otherwise excluded from the definition of a “Material
Adverse Effect” may be taken into account in determining whether there has been
a Material Adverse Effect).

 

“Merger Subsidiary” has the meaning set forth in the recitals to this Agreement.

 

“Mergers Agreement” has the meaning set forth in the recitals to this Agreement.

 

“Modification Event” means a valid delivery by the Company of prior written
consent to Charter pursuant to Section 4.6 of the Charter Investment Agreement
that permits Charter to take the actions described in such Section 4.6.

 

“New Charter” has the meaning set forth in the recitals to this Agreement.

 

“New Charter Investment” has the meaning set forth in the recitals to this
Agreement.

 

“No-FIRPTA Notice” has the meaning set forth in Section 8.6 of this Agreement.

 

“Other Investment Agreement” means any binding agreement, understanding or
arrangement entered into on or about the date of the Original Investment
Agreement with any other equity financing source providing for the acquisition
of Company Stock (in each case, as amended and restated on or about the date of
this Agreement).

 

“Other Investment Agreements Aggregate Purchase Price” has the meaning set forth
in the recitals to this Agreement.

 

“Original Investment Agreement” has the meaning set forth in the preamble to
this Agreement.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, business trust, joint stock company,
trust, unincorporated organization or other entity or government or agency or
political subdivision thereof.

 

“Preferred Stock” means the Series A Non-Convertible Redeemable Preferred Stock,
par value $.01 per share, of the Company (a summary of the material terms of
which are set forth on Schedule II hereto and which other terms shall be
reasonably acceptable to the Purchaser).

 

“Price Per Share” means $56.23.

 

24

--------------------------------------------------------------------------------


 

“Proxy Statement” has the meaning set forth in Section 2.1(a) of this Agreement.

 

“Purchase Price” has the meaning set forth in Section 8.5(b) and (c) of this
Agreement.

 

“Purchased Shares” means a whole number of duly authorized, validly issued,
fully paid and non-assessable shares of Company Stock equal to the quotient of
the Purchase Price divided by the Price Per Share; provided, that, if a Vote
Failure Event has occurred, the Purchased Shares shall be comprised of a number
of shares of Company Stock determined as follows: (i) the product obtained by
multiplying (A) a whole number of shares of Series C Common Stock equal to 19.9%
of the total number of outstanding shares of Common Stock as of five
(5) Business Days prior to the Closing Date, rounded down to the nearest whole
share by (B) a fraction, with (x) the numerator equal to the Purchase Price and
(y) a denominator equal to the sum of (1) the Purchase Price and (2) the total
aggregate purchase price agreed to be paid by all providers of financing under
the Other Investment Agreements (taking into account reductions in connection
with a Commitment Reduction Election) and (ii) a whole number of shares of
Preferred Stock equal to the difference between the total number of Purchased
Shares and the number of shares of Series C Common Stock determined pursuant to
clause (i).  For the avoidance of doubt, Purchaser’s Purchased Shares shall be
comprised of the same ratio of Series C Common Stock to Preferred Stock as each
other provider of equity under the Other Investment Agreements.

 

“Purchaser” has the meaning set forth in the preamble to this Agreement.

 

“Registrable Securities” means the Purchased Shares consisting of shares of
Class C Common Stock delivered to Purchaser pursuant to this Agreement (as
adjusted for stock splits, combinations, recapitalizations, exchange or
readjustment of shares after the date hereof), provided that any such shares
will not be Registrable Securities when they are sold pursuant to a Registration
Statement.

 

“Registration Statement” means a registration statement on an appropriate form
under the Securities Act, covering the resale of the Registrable Securities by
the Purchaser in open market and other transactions.

 

“Related Party” has the meaning set forth in Section 11.14 of this Agreement.

 

“Restricted Book Position” has the meaning set forth in Section 1.1(e) of this
Agreement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Second Company Merger” has the meaning set forth in the recitals to this
Agreement.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder.

 

“Series A Common Stock” has the meaning set forth in Section 2.1(c) of this
Agreement.

 

“Series B Common Stock” has the meaning set forth in Section 2.1(c) of this
Agreement.

 

25

--------------------------------------------------------------------------------


 

“Series C Common Stock” means shares of the Company’s Series C common stock, par
value $.01 per share.

 

“SFM” has the meaning set forth in Section 11.6 of this Agreement.

 

“Shareholder Action” has the meaning set forth in Section 10.1 of this
Agreement.

 

“Soros Affiliate” has the meaning set forth in Section 11.6 of this Agreement.

 

“Stockholder Approval” has the meaning set forth in Section 2.1(a) of this
Agreement.

 

“Stockholders Meeting” has the meaning set forth in Section 2.2(a) of this
Agreement.

 

“Target” has the meaning set forth in the recitals to this Agreement.

 

“Termination Date” has the meaning set forth in Section 7.1(e) of this
Agreement.

 

“Third-Party Claim” has the meaning set forth in Section 10.3 of this Agreement.

 

“USRPHC” has the meaning set forth in Section 1.1(d) of this Agreement.

 

“Vote Failure Event” means (i) the proposal relating to the approval, for
purposes of Rule 5635(a) of the NASDAQ Stock Market Rules, of the issuance of
shares of Series C Common Stock as contemplated hereby to Purchaser and the
other providers of equity under the Other Investment Agreements failing to
receive the approval of a majority of the aggregate voting power represented by
the shares of Series A Common Stock and Series B Common Stock present and
entitled to vote at the Stockholders Meeting or any adjournment or postponement
thereof, or (ii) the failure of such proposal to be presented for vote at a
Stockholders Meeting on or before the twentieth (20th) Business Day prior to the
consummation of the Mergers, solely by reason of legal or injunctive action
taken by a court of competent jurisdiction.

[Signature Page Follows.]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

 

LIBERTY BROADBAND CORPORATION

 

 

 

 

 

 

 

By:

/s/ Craig Troyer

 

 

Name: Craig Troyer

 

 

Title: Vice President

 

[Amended and Restated Investment Agreement]

 

--------------------------------------------------------------------------------


 

 

QUANTUM PARTNERS LP

 

 

 

 

By:

QP GP LLC, its General Partner

 

 

 

 

By:

/s/ Jay A. Schoenfarber

 

 

Name: Jay A. Schoenfarber

 

 

Title: Attorney-in-Fact

 

[Amended and Restated Investment Agreement]

 

--------------------------------------------------------------------------------


 

List of Omitted Exhibits and Schedules

 

The following schedules to the Amended and Restated Investment Agreement, dated
May 28, 2015, by and between Liberty Broadband Corporation and Quantum Partners
LP have not been provided herein:

 

Schedules

 

Schedule I

 

—

 

Registration Rights

 

 

 

 

 

Schedule II

 

—

 

Term Sheet for Series A Non-Convertible Redeemable Senior Preferred Stock

 

 

 

 

 

Schedule III

 

—

 

Certain Notices

 

The registrant hereby undertakes to furnish supplementally a copy of any omitted
schedule to the Securities and Exchange Commission upon request.

 

--------------------------------------------------------------------------------